     Case 1:19-cv-00725-NONE-JLT Document 33 Filed 08/24/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CATHERINE WOODBRIDGE, State Bar No. 186186
     Supervising Deputy Attorney General
 3   ERICK J. RHOAN, State Bar No. 283588
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7363
 6    Fax: (916) 322-8288
      E-mail: Erick.Rhoan@doj.ca.gov
 7   Attorneys for Defendant R. Venable

 8                             IN THE UNITED STATES DISTRICT COURT
 9                       IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                              CIVIL DIVISION
11

12

13   JOHN DOVICHI,                                          1:19-cv-00725-NONE-JLT
14                              Plaintiff, STIPULATION OF PARTIES TO
                                           MODIFY THE COURT’S APRIL 17, 2020
15            v.                           SCHEDULING ORDER; PROPOSED
                                           ORDER
16   ROBERT VENABLE; and DOES I to 100,
                                           (Doc. 32)
17                           Defendants.
18

19         Plaintiff, John Dovichi, and Defendant, Robert Venable, by and through their respective

20   counsels of record, enter into this stipulation to modify the Court’s April 17, 2020 Scheduling

21   Order. The parties stipulate and agree as follows:

22            1.    The parties seek to continue all dates by ninety-days, all remaining dates in the

23   April 17, 2020 Scheduling Order; or similar dates that are convenient for the Court.

24            2.    As illustrated below, the parties agree good cause exists for the modification of the

25   Scheduling Order and request leave of the Court for the modification, and have diligently sought

26   this continuance.

27            3.    The Court previously modified its original September 23, 2019 Scheduling Order

28   on April 17, 2020. (ECF No. 31.) The parties stipulated to modifying the original scheduling
                                                     1
        Stip.of Parties to Modify the Court’s 4/17/2020, Scheduling Order; Proposed Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 33 Filed 08/24/20 Page 2 of 4

 1   order based on the parties’ prior efforts to coordinate discovery and depositions until the COVID-

 2   19 pandemic delayed this litigation, along with others that counsels in this case are handling.

 3   (Id. at 2-3.) Defense counsel was also expecting the birth of his first child at the time. (Id. at 2.)

 4               4.    Since April 17, 2020, the parties have diligently attempted to resume discovery,

 5   however, discovery efforts temporarily halted when defense counsel’s child was born and counsel

 6   was out of the office on a two-week bonding leave. Counsel returned to the office in June 2020.

 7               5.    The parties then arranged for Defendant Venable’s deposition to be taken by

 8   videoconference on June 12, 2020. After Defendant Venable’s deposition, the parties further

 9   discussed future deposition scheduling. Defendant also served additional records subpoenas

10   relating to hospital care Plaintiff received. These records are being reviewed.

11               6.    During this time, Plaintiff’s counsel was also expecting the birth of another child

12   and was subsequently out of the office for bonding leave. The parties were also managing their

13   respective caseloads and attendant deadlines.

14               7.    Defense counsel is preparing to be out of the office in September 2020 pursuant to

15   the Family Medical Leave Act, and will be back in the office in October 2020. The parties expect

16   that Plaintiff’s deposition will be set in October 2020 as well.

17               8.    Aside from Plaintiff’s deposition, various other eye witnesses may also need to be

18   taken. The arrangements for these depositions will also have to be made in light of the ongoing

19   COVID-19 emergency.

20               9.    Based upon the foregoing, the parties are diligently litigating this matter. However,
21   due to the factors identified above, the parties require additional time to complete discovery.

22               10.   To permit the parties sufficient time to complete discovery, the parties have agreed

23   to extend the following deadlines from the Court’s April 17, 2020 Scheduling Order:

24   ///

25   ///

26   ///
27   ///

28   ///
                                                             2
           Stip.of Parties to Modify the Court’s 4/17/2020, Scheduling Order; Proposed Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 33 Filed 08/24/20 Page 3 of 4

 1
                Deadline                          Current Date                         Proposed Date
 2
      Non-Expert Discovery               September 24, 2020                   December 23, 2020
 3
      Expert Disclosures                 October 8, 2020                      January 6, 2021
 4
      Rebuttal Expert Disclosures        November 5, 2020                     February 3, 2021
 5
      Expert Discovery                   November 30, 2020                    February 29, 2021
 6
      Non-Dispositive Motions            December 15, 2020 (and               March 15, 2021 (and heard no
 7
                                         heard no later than January          later than April 12, 2021)
 8
                                         12, 2021)
 9
      Dispositive Motions                January 26, 2021 (and heard          April 26, 2021 (and heard no
10
                                         no later than March 9, 2021)         later than June 7, 2021)
11
      Pre-Trial Conference               May 3, 2021                          August 2, 2021
12

13    Trial                              June 28, 2021                        September 27, 2021

14            11. The other provisions of the April 17, 2020 Scheduling Order shall remain in effect.
15   IT IS SO STIPULATED.
16   Dated: August 21, 2020                                   /s/ Erick J. Rhoan
                                                              ERICK J. RHOAN
17                                                            Deputy Attorney General
                                                              Attorneys for Defendant R. Venable
18

19

20   Dated: August 21, 2020                                   /s/ Joseph Whittington (auth. 8/21/ 2020)
                                                              JOSEPH WHITTINGTON
21                                                            Rodriguez & Associates
                                                              Attorneys for Plaintiff
22

23

24

25

26
     SA2019102796
27   34337822.docx

28
                                                          3
        Stip.of Parties to Modify the Court’s 4/17/2020, Scheduling Order; Proposed Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 33 Filed 08/24/20 Page 4 of 4

 1                                           PROPOSED ORDER

 2        Based upon the stipulation of counsel and good cause appearing, the court ORDERS:

 3           1.     The joint stipulation to modify the Court’s April 17, 2020 Scheduling Order is

 4   GRANTED;

 5           2.     The case schedule is amended as follows:

 6                     a. The parties shall complete all non-expert discovery no later than December

 7                         23, 2020;

 8                     b. Expert disclosures shall be due no later than January 6, 2021;

 9                     c. Rebuttal expert disclosures shall be due no later than February 3, 2021;

10                     d. The parties shall complete all expert discovery no later than February 29,

11                         2021;

12                     e. Non-dispositive motions shall be filed no later than March 15, 2021; and

13                         shall be heard no later than April 12, 2021.

14                     f. Dispositive motions shall be filed no later than April 26, 2021; and shall be

15                         heard no later than June 7, 2021.

16                     g. The pre-trial conference shall be re-scheduled to August 2, 2021;

17                     h. The jury trial in this case shall be re-scheduled to start on September 27,

18                         2021;

19            3. All other deadlines and requirements set forth in the Court’s April 17, 2019

20                 Scheduling Order remain in effect.

21   IT IS SO ORDERED.
22
        Dated:     August 23, 2020                                 /s/ Jennifer L. Thurston
23                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          4
        Stip.of Parties to Modify the Court’s 4/17/2020, Scheduling Order; Proposed Order (1:19-cv-00725-NONE-JLT)
